Bloodwortii, J.
After a decision by this court on March 2, 1920 (24 Ga. App. 790, 102 S. E. 464), this case was carried by certiorari to the Supreme Court, which held: “ The facts stated in the petition, taken as true (as they must be when tested by general demurrer), fail to show negligence by the defendant; and the petition was properly dismissed.” 150 Ga. 747 (105 S. E. 358). Complying with the ruling just stated, the judgment rendered on March 2, 1920, is vacated, and the judgment of the trial court is

Affirmed.


Broyles, G. J., and Luke, J., concur.